Case 1:11-cr-00479-JMS Document 333 Filed 05/24/21 Page 1 of 11         PageID #: 3225




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,                   CR. NO. 11-00479 JMS

              Plaintiff,                      ORDER DENYING DEFENDANT’S
                                              MOTION TO REDUCE SENTENCE
        vs.                                   UNDER FIRST STEP ACT
                                              (COMPASSIONATE RELEASE),
  KENNETH SCOTT GORDON,                       ECF NO. 322

              Defendant.


  ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE
  UNDER FIRST STEP ACT (COMPASSIONATE RELEASE), ECF NO. 322

                                I. INTRODUCTION

              Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Defendant Kenneth Scott

 Gordon (“Defendant”) moves for compassionate release from Federal Correctional

 Institution La Tuna (“FCI La Tuna”). ECF No. 322. The court determines

 Defendant has failed to show extraordinary and compelling reasons to warrant

 release. Thus, for the following reasons, the Defendant’s Motion for

 Compassionate Release is DENIED.

                                II. BACKGROUND

              Defendant, currently 54 years old, is incarcerated at FCI La Tuna with

 a projected release date of August 11, 2023. See https://www.bop.gov/inmateloc/

 (last visited May 24, 2021).
Case 1:11-cr-00479-JMS Document 333 Filed 05/24/21 Page 2 of 11         PageID #: 3226




              Following a jury trial, Defendant was found guilty as to Counts 1 and

 2 of a Second Superseding Indictment (“Indictment”) on October 17, 2012. ECF

 Nos. 160, 161. Count 1 of the Indictment charged Defendant with conspiracy to

 distribute and possess with intent to distribute 50 grams or more of

 methamphetamine, its salts, isomers and salts of its isomers, a schedule II

 controlled substance, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and

 846. ECF No. 48 at PageID ## 99-100. Count 2 of the Indictment charged

 Defendant with knowing and intentional possession with intent to distribute 50

 grams or more of methamphetamine, its salts, isomers and salts of its isomers, a

 schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and

 841(b)(1)(A). Id. at PageID # 100. On August 1, 2013, Defendant was sentenced

 to a term of 164 months imprisonment and a term of five years of supervised

 release. ECF No. 227 at PageID ## 1933-34. Subsequently, on January 20, 2016,

 Defendant’s sentence was reduced from 164 months to 151 months due to

 retroactive application of Amendment 782 to the United States Sentencing

 Guidelines. ECF No. 261.

              On November 15, 2020, Defendant submitted a request for

 compassionate release to FCI La Tuna’s warden. ECF No. 322-3 at PageID




                                           2
Case 1:11-cr-00479-JMS Document 333 Filed 05/24/21 Page 3 of 11                 PageID #: 3227




 # 2882.1 That request was denied on December 15, 2020. Id. at PageID # 2884.

 Defendant then filed a Motion for Compassionate Release on April 28, 2021. ECF

 No. 322. The Government filed its Opposition on May 19, 2021. ECF No. 329.

 The court decides the Motion without a hearing pursuant to Local Rule 7.1(c).

                                    III. DISCUSSION

 A.     Legal Standard

               Defendant moves for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A), as amended by the First Step Act of 2018, which provides as

 relevant:

               [T]he court, upon motion of the Director of the Bureau of
               Prisons, or upon motion of the defendant after the
               defendant has fully exhausted all administrative rights to
               appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days
               from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the
               term of imprisonment . . . after considering the factors set
               forth in [18 U.S.C.] section 3553(a) to the extent that
               they are applicable, if it finds that—

                     (i) extraordinary and compelling reasons warrant
               such a reduction;
               ....
               and that such a reduction is consistent with applicable
               policy statements issued by the Sentencing
               Commission[.]

        1
          While no copy of Defendant’s November 15, 2020 compassionate release request was
 submitted, ECF No. 322-1 at PageID # 2851 n.1, for purposes of this Motion, the court assumes
 that Defendant’s request was submitted on or about November 15, 2020 given the subsequent
 denial by FCI La Tuna’s warden, ECF No. 322-3 at PageID # 2884.
                                               3
Case 1:11-cr-00479-JMS Document 333 Filed 05/24/21 Page 4 of 11            PageID #: 3228




              Thus, the court may reduce Defendant’s sentence if: (1) Defendant

 has exhausted the required administrative remedies; (2) the court determines, after

 consideration of the applicable section 3553(a) factors, that Defendant has shown

 that “extraordinary and compelling reasons” warrant the reduction; and (3) the

 reduction is consistent with any applicable Sentencing Commission policy

 statements. Here, the parties agree that Defendant has exhausted his administrative

 remedies. ECF No. 322-1 at PageID ## 2851-52; ECF No. 329 at PageID # 3193.

              The United States Sentencing Commission’s policy statement, United

 States Sentencing Guideline (“Guideline”) § 1B1.13, was promulgated before the

 First Step Act provided defendants with the ability to file motions for

 compassionate release on their own behalf (and, without a quorum, the Sentencing

 Commission has been unable to amend the Guidelines post-First Step Act). The

 Ninth Circuit has therefore determined that the Guidelines lack any policy

 statement “applicable” to a defendant-filed motion for compassionate release.

 United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021). This court is thus

 empowered to consider any extraordinary and compelling reason that warrants a

 sentence reduction. In making this determination, “[t]he Sentencing Commission’s

 statements in [§ 1B1.13] may inform a district court’s discretion for

 § 3582(c)(1)(A) motions filed by a defendant, but they are not binding.” Id.




                                           4
Case 1:11-cr-00479-JMS Document 333 Filed 05/24/21 Page 5 of 11           PageID #: 3229




 B.    Extraordinary and Compelling Reasons Do Not Warrant Release

              Defendant bears the burden to establish extraordinary and compelling

 reasons that warrant compassionate release. See, e.g., United States v. Bogema,

 2020 WL 6150467, at *3 (D. Haw. Oct. 20, 2020) (citations omitted).

              Here, Defendant argues that his medical conditions and age “place

 him at an increased risk of severe illness if he contracts COVID-19.” ECF No.

 322-1 at PageID # 2852. Defendant also claims that FCI La Tuna does not provide

 a safe environment to protect against COVID-19. Id. at PageID ## 2867-68.

 Finally, he asserts that he has exhibited “significant rehabilitation” while

 incarcerated, taking full advantage of post-sentencing programming opportunities

 for education and rehabilitation. Id. at PageID # 2875.

              But the COVID-19 pandemic alone does not constitute an

 extraordinary and compelling reason for release. See, e.g., United States v.

 Drummondo-Farias, 460 F. Supp. 3d 1008, 1014 (D. Haw. 2020) (explaining that

 “‘[g]eneral concerns about possible exposure to COVID-19 do not meet the criteria

 for extraordinary and compelling reasons for a reduction in sentence set forth in the

 Sentencing Commission’s policy statement’”) (quoting United States v. Eberhart,

 448 F. Supp. 3d 1086, 1090 (N.D. Cal. 2020)); see also United States v. Brooks,

 491 F. Supp. 3d 33, 37 (W.D. Pa. 2020); United States v. Mitchell, 471 F. Supp. 3d

 1130, 1138 (W.D. Wash. 2020). Further, Defendant has not shown that the


                                            5
Case 1:11-cr-00479-JMS Document 333 Filed 05/24/21 Page 6 of 11                  PageID #: 3230




 hardships he faces at FCI La Tuna differ significantly from any other BOP facility.

 The BOP reports that of 981 inmates tested at FCI La Tuna, 552 have tested

 positive for COVID-19.2 See https://www.bop.gov/coronavirus/ (COVID-19

 resource page) (last visited May 24, 2021). At present, FCI La Tuna is doing much

 better—BOP presently reports that zero inmates and one staff member have

 “confirmed active cases” of COVID-19. See id. Although the court recognizes

 that COVID-19 cases could rise again at FCI La Tuna, the institution has shown

 great improvement over the past months. And as COVID-19 vaccinations continue

 to be administered, the threat of a COVID-19 outbreak will continue to decrease

 over time.3

               Defendant lists several medical conditions that increase his risk

 relating to COVID-19, including: diabetes mellitus type 2; heart disease (including

 atrial fibrillation and hypertension); obesity; hyperlipidemia; obstructive sleep

 apnea; and possible kidney disease. ECF No. 322-1 at PageID # 2848. The court

 addresses each condition in turn.




        2
           FCI La Tuna currently houses 965 total inmates (808 at the FCI and 157 at the Camp).
 See https://www.bop.gov/locations/institutions/lat/ (last visited May 24, 2021).
        3
          As of May 24, 2021, the FCI La Tuna has completed full inoculations of 722 inmates
 and 175 staff members. See https://www.bop.gov/coronavirus/ (COVID-19 resource page) (last
 visited May 24, 2021). And, as discussed further below, Defendant has been vaccinated. ECF
 No. 332 at PageID # 3223.


                                                6
Case 1:11-cr-00479-JMS Document 333 Filed 05/24/21 Page 7 of 11             PageID #: 3231




              The court agrees that Defendant’s diabetes places him at an increased

 risk for severe illness from COVID-19. See ECF No. 327 at PageID # 3094

 (noting Defendant’s diabetes mellitus, type 2 diagnosis). According to the Centers

 for Disease Control and Prevention (“CDC”), “[h]aving either type 1 or type 2

 diabetes can make you more likely to get severely ill from COVID-19.” See

 https://www.cdc. gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

 medical-conditions.html (last visited May 24, 2021).

              Likewise, heart conditions—including heart disease and other heart

 conditions such as atrial fibrillation and hypertension—“can make you more likely

 to get severely and ill from COVID-19.” Id.; see also

 https://www.cdc.gov/heartdisease/other_conditions.htm (categorizing atrial

 fibrillation under “Other Conditions Related to Heart Disease). Defendant’s

 medical records indicate a “history of atrial fibrilization [that] started in 2015” but

 that, as of September 9, 2020, “appears to be well controlled” through medication.

 ECF No. 327 at PageID # 2977. Defendant also appears to have been diagnosed

 with—and is being treated for—hypertension. See id. at PageID ## 2905, 2963,

 2974. Defendant clearly suffers from heart conditions that place him at an

 increased risk should he contract COVID-19 again. 4



       4
        As set forth below, Defendant previously contracted and recovered from COVID-19.
 ECF No. 327 at PageID ## 2934, 2956, 2958, 3097.
                                             7
Case 1:11-cr-00479-JMS Document 333 Filed 05/24/21 Page 8 of 11        PageID #: 3232




              Also, at 6’1” tall and with a current weight of 256 pounds, Defendant

 has a body mass index (“BMI”) of 33.8. ECF No. 327 at PageID # 2919; ECF No.

 322-1 at Page ID # 2858. According to the National Institutes of Health, a BMI of

 30 or greater indicates that an individual is obese.

 https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmicalc.htm (last

 visited May 24, 2021). And according to the CDC, obesity (which includes a BMI

 between 30 and 40) “can make you more likely to get severely ill from COVID-19.

 The risk of severe COVID-19 illness increases sharply with elevated BMI.” See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

 medical-conditions.html (last visited May 24, 2021).

              Next, neither hyperlipidemia nor sleep apnea are listed by the CDC as

 a COVID-19 risk factor. And as for possible chronic kidney disease, the CDC

 states that “[h]aving chronic kidney disease of any stage can make you more likely

 to get severely ill from COVID-19.” See https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/people-with-medical-conditions.html (last visited

 May 24, 2021). Although Defendant’s medical records do not indicate a chronic

 kidney disease diagnosis, ECF No. 322-1 at PageID # 2860, the court assumes for

 the purpose of this Order that Defendant does have chronic kidney disease, which

 contributes further to his COVID-19 risk.




                                            8
Case 1:11-cr-00479-JMS Document 333 Filed 05/24/21 Page 9 of 11         PageID #: 3233




              Although Defendant suffers from several conditions that increase his

 COVID-19 risk, his medical records indicate that he receives regular medical

 treatment for his conditions. See generally ECF No. 327. Significantly, his

 medical records also indicate that Defendant already contracted and recovered

 from COVID-19 in November 2020. ECF No. 327 at PageID ## 2934, 2956,

 2958, 3097. Despite Defendant’s assertion that that he is not fully recovered from

 COVID-19, on February 18, 2021, he described his experience of chest pain as

 “‘the same as before COVID.’” ECF No. 327 at PageID # 2908.

              But most significant, Defendant has been vaccinated against COVID-

 19 while in BOP custody; his first Moderna vaccine dose was administered on

 March 31, 2021, and he received his second dose on April 27, 2021. ECF No. 332

 at PageID # 3224. As a result, Defendant’s risk of re-infection is greatly

 diminished. See, e.g., United States v. Del Rosario Martinez, ___ F. Supp. 3d ___,

 2021 WL 956158, at *3 (S.D. Cal. March 20, 2021) (“Defendant’s ‘vaccination

 significantly mitigates the risk that [he] will contract COVID-19.’”) (quoting

 United States v. Grummer, 2021 WL 568782, at *2 (S.D. Cal. Feb. 16, 2021)

 (citing United States v. Ballenger, 2021 WL 308814, at *5 (W.D. Wash. Jan. 29,

 2021) (“[B]ecause [defendant] has already been infected and vaccinated, his

 chronic medical conditions alone do not amount to an extraordinary and

 compelling reason to warrant compassionate release.”)) (other citation omitted);


                                          9
Case 1:11-cr-00479-JMS Document 333 Filed 05/24/21 Page 10 of 11             PageID #: 3234




  see also https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-

  vaccinated.html (last visited May 24, 2021). As stated by the CDC,

               Currently authorized vaccines in the United States are
               highly effective at protecting vaccinated people against
               symptomatic and severe COVID-19. Additionally, a
               growing body of evidence suggests that fully vaccinated
               people are less likely to have asymptomatic infection and
               potentially less likely to transmit SARS-CoV-2 to others.

  Interim Public Health Recommendations for Fully Vaccinated People, CDC,

  https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-

  guidance.html (last visited May 24, 2021). Given this understanding, Defendant’s

  claim that he may contract COVID-19 post-vaccination is purely speculative. See

  ECF No. 322-1 at PageID ## 2864-66. This ground, standing alone, is a basis to

  deny his Motion for Compassionate Release.

               And finally, at 54 years old, Defendant is not in the highest risk age

  group, although he does face an elevated risk. As stated by the CDC:

               The risk for severe illness from COVID-19 increases
               with age, with older adults at highest risk. For example,
               people in their 50s are at higher risk for severe illness
               than people in their 40s. Similarly, people in their 60s or
               70s are, in general, at higher risk for severe illness than
               people in their 50s. The greatest risk for severe illness
               from COVID-19 is among those aged 85 or older.

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

  adults.html (last visited May 24, 2021).



                                             10
Case 1:11-cr-00479-JMS Document 333 Filed 05/24/21 Page 11 of 11                      PageID #: 3235




                 Regardless, taking into account Defendant’s age, risk factors, and that

  he is vaccinated against COVID-19, the court concludes that he has failed to

  demonstrate that extraordinary and compelling reasons warranting compassionate

  release.

                                      IV. CONCLUSION

                 For the foregoing reasons, Defendant’s Motion to Reduce Sentence

  Under First Step Act (Compassionate Release), ECF NO. 322, is DENIED.

                 IT IS SO ORDERED.

                 DATED: Honolulu, Hawaii, May 24, 2021.



                                                  /s/ J. Michael Seabright
                                                 J. Michael Seabright
                                                 Chief United States District Judge




  United States v. Gordon, Cr. No. 11-00479 JMS, Order Denying Defendant’s Motion to Reduce Sentence
  Under First Step Act (Compassionate Release), ECF NO. 322



                                                  11
